Citation Nr: 0921401	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death due to acute myelogenous leukemia (AML), 
claimed as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Agnes. S. Wladyka, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968. He died on October [redacted], 2006. The appellant is the 
Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which denied service connection for the cause of the 
Veteran's death.  In making that determination it was noted 
that an August 2005 rating decision erroneously granted 
service connection during the veteran's lifetime for 
myelogenous leukemia under the assumption that it was a 
presumptive disorder for exposure to Agent Orange.  


FINDINGS OF FACT

1.  The Veteran died in October 2006 due to myelogenous 
leukemia.  

2.  During the Veteran's lifetime he was erroneously service 
connected for myelogenous leukemia as presumptively secondary 
to herbicide exposure in Vietnam. He was granted 100 percent 
disability until his death.  

3.  In November 2006 the surviving spouse filed a claim for 
the cause of the Veteran's death.  

4.  It was subsequently determined that the presumption of 
service connection was applicable only to chronic lymphocytic 
leukemia and not for myelogenous leukemia.

5.  By rating action in March 2007 service connection for the 
cause of death was denied as myelogenous leukemia was not a 
presumptive disability secondary to herbicide exposure in 
Vietnam. 

6.  Myelogenous leukemia was not demonstrated in-service; it 
was not demonstrated until decades postservice, and there is 
no competent evidence 
linking this disorder to service.

7.  A service connected disability did not contribute 
substantially or materially to the Veteran's death or aid or 
lend assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. 

VA notified the appellant in December 2006  correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain. VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim. VA provided adequate 
notice of how disability ratings and effective dates are 
assigned. The appellant was afforded a meaningful opportunity 
to participate in the adjudication of the claim and the claim 
was readjudicated in a February 2008 statement of the case. 
The evidence of record, to include that discussed above, 
rebuts any suggestion that VA's efforts to provide notice 
prejudiced the appellant. 

The claimant was provided the opportunity to present 
pertinent evidence.  She was advised of her entitlement to a 
hearing before the RO' Decision Review Officer or before the 
Board but has not requested such a hearing.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by appellant or 
obtained on her behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Background

The appellant contends that the Veteran's acute myelogenous 
leukemia, claimed to be as a result of herbicide exposure in 
service, was the primary cause of his death.

The Certificate of Death indicates the Veteran died in 
October 2006 due to myelogenous leukemia.  No other 
significant conditions contributing to death but not related 
to the cause of death were listed.  

The Veteran's service medical records are silent for evidence 
of myelogenous leukemia.  

Private treatment records reveal that he was diagnosed with 
myelodysplastic syndrome in February 2005.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary. 38 C.F.R. § 3.307. Here, the 
evidence of record shows that the Veteran served in the 
Republic of Vietnam during the specified period, and he is 
presumed to have been exposed to herbicides. 

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. The list of diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents includes chronic 
lymphocytic leukemia does not include myelogenous leukemia.  
38 C.F.R. § 3.309(e).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.   To deny a claim on 
its merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. at 54.

Analysis

According to the certificate of death, the cause of the 
Veteran's death was myelogenous leukemia.  The record reveals 
no competent medical evidence that myelogenous leukemia was 
present in service; indeed, myelogenous leukemia was not 
diagnosed until February 2005, i.e., 37 years after discharge 
from active duty.  The appellant does not contend otherwise

As previously noted, the Veteran was erroneously service 
connected for myelogenous leukemia during his lifetime.  This 
error was discovered and corrected consequent to the 
appellant's instant death benefits claim.

The appellant argues the Veteran's myelogenous leukemia was 
caused by exposure to herbicides.  However, while lay persons 
may relate symptoms they observed, they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed. See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet .App. 492, 494 (1992); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining, however sincerely, on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).   In this case the 
unsupported lay opinion of etiology advanced by the appellant 
does not fall within any of the three circumstances cited in 
Jandreau.

Additionally, in support of her claim, the appellant's 
attorney references an April 2008 Board decision that granted 
service connection for myelodysplastic syndrome (MDS) 
[refractory anemia with excess of blasts, trisomy VIII] or 
acute myelogenous leukemia (AML), claimed to be as a result 
of dioxin or benzene exposure in service (Docket No. 03-11 
902A).  However, pursuant to 38 C.F.R. § 20.1303 (2008), 
decisions of the Board are considered nonprecedential in 
nature. Each case is decided on the basis of the individual 
facts in light of the applicable law and regulations. Apart 
from the lack of precedential value, because different 
medical and other evidence in the case of another Veteran may 
have resulted in the grant of service connection, the prior 
Board decision does not compel the conclusion that the facts 
in this case call for the grant of service connection. 

Specifically in the Board decision cited by the Veteran, an 
independent medical expert rendered an opinion stating the 
MDS developed by that particular claimant was at least as 
likely as not due to exposure to herbicides including Agent 
Orange.  In the case currently before the Board there is no 
comparable medical opinion, nor is the Board in a position to 
equate the development of AML/MDS in the instant appeal with 
the development of AML/MDS in the veteran whose case was 
decided in the Board decision cited by the appellant.  The 
Board is not competent to make any inferences as to medical 
etiology without a solid foundation on the record, grounded 
in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).

Therefore, while the Board has considered the decision 
submitted by the appellant, it is not binding and does not 
control the outcome of this appeal; rather, the facts of this 
particular case must be the determining factor.  

While the law provides a rebuttable presumption in favor of 
service connection for some disorders that develop after 
Agent Orange and other herbicide exposures, there is no such 
presumption for myelogenous leukemia.  Indeed, the Secretary 
of VA, based on a March 2005 report by the National Academy 
of Sciences (NAS), has determined that a comprehensive review 
and evaluation of the available literature, which the NAS 
conducted in conjunction with the report, permitted VA to 
identify all conditions for which the current body of 
knowledge supported a finding of an association with 
herbicide exposure.  The Secretary therefore determined that 
there is no positive association between exposure to 
herbicides and any other condition, to include myelogenous 
leukemia, for which he has not specifically determined that a 
presumption of service connection is warranted, to include. 
See 72 Fed. Reg. 32,395-407 (June 12, 2007).

As noted above, notwithstanding the presumption a claimant 
can establish service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee, 34 
F.3d 1039, 1042.  In this case there is no medical evidence 
the Veteran's myelogenous leukemia was due to exposure to 
herbicides, so the provisions of Combee do not apply.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's sacrifices for his 
country.  The Board, however, is obligated to decide cases 
based on the law and the evidence, and not on equity. See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the Veteran's active duty service, particularly 
his service in Vietnam, led to his development of myelogenous 
leukemia.  The appellant's opinion, however, is not competent 
evidence upon which to establish entitlement to the benefit 
sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and hence the doctrine is not 
applicable. 38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


